FOX, J.
This action was instituted by respondent, Elizabeth E. Buford, in the Lafayette Circuit Court, on June 21, 1904, against Robert Gustav Gruber and Casper William Gruber, minors, and Walter B. Waddell and John Chamberlain, executors, having as its purpose the contest of the last will and testament of Gustav Gruber, the father of Elizabeth E. Buford, Robert Gustav Gruber and Casper William Gruber.
It is charged in the petition filed by respondent that Gustav Gruber, on the 14th day of October, 1903, in form did sign a paper writing purporting to be his last will and testament, by which he gave to respondent, Elizabeth E. Buford, his daughter, one dollar, and to his two minor sons, Robert Gustav Gruber and Casper William Gruber, all the remainder of his estate. It was further alleged that at the time of making his will Gruber was, and for a long time prior thereto had been, afflicted with dipsomania, which had destroyed his mind and memory; that he was subject to and labored under the insane delusions that his daughter, the respondent, was not his child, and that his wife was unfaithful to her marriage vow. It is further alleged that the will in question was not executed by Gruber in sound mind and disposing memory, but that at the time of its execution and for a *239long time prior thereto, he was mentally incapable of making same and was devoid of testamentary capacity on account of said disease and said insane delusions, which insane delusions operated upon and controlled his mind and induced him to sign said paper and thereby to attempt to disinherit the respondent,
On the issue presented by the pleadings two trials were had. At both trials a jury found the paper writing proposed not to be the last will of Gustav Gruber. The first verdict was set aside by the learned trial judge because it was against the weight of the evidence, and the controlling question now before this court is whether the second verdict can be sustained.
As demonstrated by the instructions given, the only question submitted to the jury was whether or not at the time of the excution of the will in question, Gruber, the testator, was laboring under the insane delusion that his daughter was not his child and that his disinheritance of her was the result solely of such delusion.
Proponents having interposed proper demurrers at the close of respondent’s evidence, as well as at the close of all the evidence, and having saved proper exceptions to the action of the court in overruling said demurrers, it devolves upon this court to critically examine the evidence with a view of determining whether or not either of such demurrers should have been sustained. This will involve an extended statement of the facts.
Gustav Gruber married Mary M. Boulware, at Lexington, Missouri, sometime in 1880. Their married life was spent at that place. Gruber wa,s in the insurance business and was quite successful. At the dime of his death his property amounted in value to about fifteen thousand dollars. In 1884 the respondent, Elizabeth E. Buford {nee Gruber), was born. Casper William Gruber, one of the proponents, was born in 1888, and the other proponent, Robert Gustav Gruber, *240was born in 1895. Mrs. Gruber died in March, 1901. Up to-about the year 1899 the relations of Mr. Gruber’s family had been happy. He was prosperous and was affectionately devoted to his wife and children. To the respondent, his daughter, who was known as and called “Bessie” (and who will be so termed hereafter), he was especially devoted, and as between her and his two young boys he was partial to Bessie. Mrs. Gruber was an exemplary lady and had the respect and esteem of all their acquaintances as a refined and virtuous woman and an affectionate wife and mother. But testator had formed the habit of drinking intoxicating liquor and sometime during the year 1899' the habit had developed to such an extent that he became intoxicated nearly every day. At this time and continuing up to the time of the death of Mrs. Gruber in March, 1901, he invaribly returned home in the evening in an intoxicated state. The drinking habit evidently increased and he reached the point where when he returned home in the evening he acted like a maniac, cursed, swore, whooped, yelled, tried to imitate the voices of beasts, and, as the testimony shows, formed, without a reason, an intense aversion to his wife and his daughter Bessie. About eighteen months or two years before Mrs. Gruber died he became impressed with the notion that his wife had been untrue to him and that Bessie was not his child. This notion gradually formed in his mind as a fixed conviction, which his wife and others were unable to reason away. In the presence of his wife he would tell Bessie that she was not his child and he would tell his wife that Bessie was not his daughter. He would make these charges both when he was drunk and when he was sober, in the morning, at noon and in the evening, and continued to do so almost daily up to the time of Mrs. Gruber’s death. When Mrs. Gruber protested and remonstrated with him and tried to reason him out of his unfounded delusion he became very much excited, flew *241into a passion, raved and uttered oaths and imprecations. There is no question and it is conceded that Mrs. Gruber was a virtuous lady and a loyal, devoted and dutiful wife. It is further conceded that Bessie was his daughter and that there was no reason or foundation for the belief or delusion that she was not. Mr. Gruber’s habits of drinking and his intense aversion to Bessie continued to increase up to the time of the death of Mrs. Gruber. In the meantime Gruber was attending to his business which he contiuned to manage fairly well, although it fell off considerably on account of his intemperate habits. He kept bank and other accounts correctly. In short, the evidence shows that he continued to conduct his insurance business, but not with the same push and success as he had prior thereto.
Mrs. Gruber died early in the evening. Gruber had been gone that day as usual to his office. He came home shortly before her death. The scene that occurred at the death bed beggars description. He would not believe that she was dying, but insisted that she was hungry and forced potted ham into her mouth. After her death a few moments later he poured raw whisky into her mouth, claiming that she was not dead and that he possessed the hypnotic power to restore her to health. When the neighbor ladies who were present protested, he threatened to throw them out and became almost violent.
After the death of Mrs. Gruber, Bessie, who was then seventeen years, old, took charge as Mr. Gruber’s housekeeper and assumed the motherhood of her two little brothers. She was fondly devoted to them both and especially Robert, who was then only about six years old. She did all the cooking, mending, sewing and other house work for her father and brothers. But Mr. Gruber’s habits of becoming intoxicated continued after his wife’s death. His attitude towards *242Bessie did not change. He still harbored in his mind the conviction that she was not his child, .repeatedly told her so, and sometime during the summer of 1901 he drove her from his house, telling her that she was not his child and he did not want her there. He began before the death of his wife, and kept it up after her death, to tell Bessie that she would not get any of his property because she was not his child, and when Casper, her brother, remonstrated with him he became very angry and acted like a maniac, tearing his hair, wildly demonstrating, etc. Sometime after driving Bessie from home in the summer of 1901 he sent for her and had her come home. He treated her nicely for a few days and then began to treat her as before, only worse. He accused her of trying to poison him, would go into her room at night and abuse her while she lay in bed, order her not to lock her door, continued almost daily to tell her that she was not his daughter, that she would not get any of his property and would refuse to drink the coffee she made or eat the victuals she cooked. This conduct on his part continued until January 1,1902. "When, on his return that evening from his office, he found her preparing the evening meal, he threw his meat, cakes and other things Bessie was cooking out, and drove her away into a very cold night, without wraps and without a home to go to, ordering her never to return, and telling her at the time she was not his daughter and that he would see that she had trouble in getting any of his property. She never returned, but on the 9th of February, 1902, she was married to Mr. Buford. She met her father one time after that in Lexington, and when she spoke to him and addressed him as father, he denounced her as no daughter of his and refused to have anything to do with her.
The foregoing facts were testified to by the respondent, Elizabeth E. Buford, known as Bessie, one of the proponents, Casper, her brother, Belle Lewis *243and Hub Hayden, a couple of negro tenants wbo lived in tbe yard of Mr. Gruber and who were about tbe bouse every day, and George Parks, a neighbor. These persons saw more of Mr. Gruber, especially during tbe time be was drinking, than did tbe other witnesses wbo testified in tbe case.
After Bessie left home on January 1, 1902, Mr. Gruber made arrangements for his boys and placed them in school. He took up bis living quarters in rooms adjoining bis office. On tbe 14th day of October, 1903, Gustav Gruber made and executed a will, in tbe presence of J. Q. Plattenburg, Henry C. Wallace and H. W. B. Tevis, as witnesses, which will, omitting formal parts, is as follows:
“Item 1st. After tbe payments of my debts, including burial expenses, I do dispose of my property, both real and personal, in tbe following manner:
“To my daughter, Bessie E. Buford, I bequeath one dollar and direct my executors to pay such sum of one dollar to her in full, of her share of my estate.
“To my sons, Casper William Gruber and Eobert Gustav Gruber, I bequeath all tbe rest and residue of my property and estate, both real and personal.
“Item 2nd. I hereby nominate, constitute and appoint Walter B. Waddell and John Chamberlain as executors of this, my last will and testament.”
At tbe time of executing bis will testator was about fifty-five years old. After its execution be continued to use intoxicating liquor to a greater excess than before. He died in a hospital in Kansas City, Missouri, on April 5, 1904, presumably from tbe effects of tbe excessive use of intoxicating liquors.
Shortly after making tbe will, Gruber, upon becoming dissatisfied with tbe manner in which bis son was sweeping out bis room, told him that be was sweeping tbe same as Bessie did and was trying to run him out, then remarked, “I have her fixed now; I have made my will and cut her out. She is not my child and *244I have got everything settled,” Casper’s testimony was that continuing on up to a few days before his death, or the last time he saw him, whenever Bessie’s name-was mentioned he would fly into a passion and declare that she was not his daughter and that he was not going to give her any of his property. He made these statements to Casper before he went to Kansas City, and a few days afterward died.
George Parks, a neighbor, testified that he heard Gruber at home cursing, swearing and apparently abusing his family. That Gruber talked to him .about Bessie before and after she left, and stated that he was not going to give her anything; that she was not straight and was not his child.
Both Hub Hayden and Belle Lewis testified about the conduct and drinking habits of Gruber and his treatment of his family, especially his wife and daughter Bessie. Belle Lewis, a negro woman, who did the washing for the Gruber family and was at the house considerably, heard Gruber on many occasions before Mrs. Gruber died, tell her, Mrs. Gruber, that Bessie was not his daughter and that he did not intend to leave her any of his property. Also after the death of Mrs. Gruber she testified that she heard Gruber tell Bessie she was not his child and that she would never get anything; that he became infuriated about Bessie’s cooking, would throw the meat and vessels out the door and accuse Bessie of trying to poison him.
Casper Gruber, one of the proponents and brother of Bessie, also testified fully and freely about the conduct of his father, his drinking habits and his numerous denials of Bessie being his daughter, both before and after the death of Mrs. Gruber, and after Bessie left her home in January, 1902, as well as the numer-. ous declarations that she would get none of his property.
It was shown that after the death of Mrs. Gruber, Bessie desired to attend school and take music lessons, *245but that her father would not allow her to do so. Several of her friends, especially lady school teachers, intervened and tried to induce him to let her go to school. He would promise to do so but afterward would not allow her.
Altogether respondent introduced thirty-three witnesses, and outside of those above referred to, who knew most about his home and domestic life and of his treatment of his wife and Bessie, the other witnesses were his social friends and business associates, and they testified in a general way of his excessive habit of drinking. That during the latter part of his life he transacted but little business and was intoxicated most of the time. He was inclined to stand upon the streets and did not appear to want to talk with anyone, was quiet and morose; when he did talk his conversation was not connected and usually had no point to it. His condition from May to November, 1903, is best described by Robert Hicklin, an attorney at law, who had offices near the office of Mr. Gruber in the Commercial Bank Building at Lexington, from the spring of 1903 to November of that year. He says that he had known Mr. Gruber and that they had been friends for a long time before, and that previously he had been a quiet, successful business man; during 1903 when Mr. Hicklin would be in town he would be with Mr. Gruber more or less every day and converse with him; he stated that a decided change had come over him for the worse; that his health had become seriously impaired and broken down and that he was under the influence of liquor all the time; that he never saw him sober during the year 1903; says that Gruber did not converse anything at all as he did formerly; that he was of a retiring manner when he was not under the influence of whiskey; that he was formerly a quiet, gentlemanly man. When witness officed near him last time he would talk and undertake to engage in conversation, but there was absolutely nothing to his con*246versation; his talk was silly and disconnected, no point to it. This witness, together with some ten or twelve others, after describing his excessive drinking, his appearance and conduct, were of the opinion that he was not a. man of sound mind. On cross-examination this witness says that he apparently was a man broken down by excessive use of liquor.
The defendant introduced the subscribing witnesses to the will, who testified that Mr. Gruber signed the will in their presence, declaring it to be his last will and testament, and that he was of sound mind at the time, so far as they observed. Mr. Wallace, the attorney who wrote the will, in describing the circumstances under which the will was written, said: “He came in and said he was ready to have his will made. I drew it on the typewriter. I put the paper in the machine and began to write and asked him what he wanted in the will, how he wanted it to be made and he said he wanted his debts paid and that he wanted to give his property to his two little boys, Robert and Casper. That he did not want Bessie to have any of his property and he only intended to give her one dollar ; that he wanted it put in that way, that she was to have a dollar of his estate. He said the reason he was not going to give her anything was because she had run away and married against his will.” Mr. Wallace says that Mr. Gruber selected the executors, who were leading business men of Lexington.
The testimony of numerous leading business men of Lexington, among whom were presidents and cashiers of banks, school teachers, merchants, lawyers, druggists, etc., tended to show that Mr. Gruber, especially during his early married life, was an excellent business man, a fine penman and a man who kept his books in excellent shape and attended strictly to his business. While most of these witnesses concede that in his latter life he became addicted to excessive drinking and was very often intoxicated and unfit for busi*247ness, yet Ms accounts with hanks and merchants and other business men were correctly kept, and that he had no business trouble of serious consequence. Nearly all of these witnesses were of the opinion that he was a man of sound mind and well fitted for business when he was not drinking. Some evidence introduced tended to show the declarations of Mr. Gruber that he disinherited his daughter because she was disobedient, would not go to school and married against his wishes; on the other hand, the recorder to whom the application was made for the license when Bessie was married, called upon Mr. Gruber for his consent and he neither gave nor withheld his consent, but expressed himself that he did not care what she did nor whom she married.
As this cause must eventually be determined upon the question as to whether or not there was evidence tending to show that testator, at the time of executing his will, was laboring under the insane delusion that Bessie was not his child and that such delusion prompted him to disinherit her, the above statement of facts sufficiently presents the record of the trial of this cause.
At the close of the evidence the court instructed the jury upon every phase of the case to which the testimony was applicable. We do not deem it essential to reproduce the instructions given, but will during the course of the opinion give them such attention as we deem necessary. The cause was then submitted to the jury and they returned their verdict as heretofore indicated, finding that the paper writing propounded as the last will of Gustave Gruber, deceased, was not the will of said Gustav Gruber, deceased.
Timely motions for new trial and in arrest of judgment were filed and by the court taken up and overruled. From the judgment entered in conformity to the verdict as returned by the jury the defendants in due time and proper form prosecuted this appeal *248to this court, and the record is now before us for consideration.
OPINION.
I.
The record discloses numerous objections and exceptions to the admission and rejection of testimony during the progress of the trial. The record in this cause is quite voluminous, embracing five or six hundred pages; however, we have examined in detail the preservation of the objections and exceptions to the admission and rejection of testimony and in our opinion the testimony as offered and introduced, to which objections were made, had a tendency to at least throw some light upon the issue presented by the pleadings, and the ruling upon that proposition must be adverse to the appellants.
II.
This brings us to the. consideration of the instructions given in this cause. Three instructions were given for plaintiff and nine for the defendants. Due exceptions were saved by defendants at the time to the giving of plaintiff’s instructions. In substance, the court instructed on the part of plaintiff, that an insane delusion is a conception originating spontaneously in the mind, without evidence of any kind to support it, which can be accounted for on no reasonable hypothesis, having no foundation in reality and springing from disease or a morbid condition of the mind, and the person laboring under same cannot be reasoned out of such conception; that whenever a person imagines something extravagant to exist which really has no existence whatever, and he is incapable of being reasoned out of his false belief, he is in that respect insane; that if the delusion relates to his child and the jury further believe that plaintiff was the child of Gustav Gruber, that he imagined that she was not his child, that there was no reason or foundation in fact for such conception, and that he was incapable of *249being reasoned ont of same, then said Gruber was possessed of an insane delusion as to Ms said child; that if the jury believed from the evidence that said will was the frmt or offspring of such delusion or false conception, then they would find for plaintiff, although they might believe that said Gruber was sane and rational upon other subjects and capable of transacting ordinary business. Again, that if the jury believed from the evidence at the time said Gruber executed the will he was laboring under an insane delusion as defined in the instructions and that such delusion affected the disposition of his property in regard to the plaintiff, and that it was the offspring or fruit of such delusion, then he was at the time without testamentary capacity.
At the request of the defendants the jury were instructed in substance, that if they believed from the evidence that at the very time Gruber signed said will he had sufficient understanding and intelligence to, and did know that he was disposing of his property by will, and the disposition he was making of his properly and to whom he was giving it, then he had sufficient mental capacity to make a will, and the finding would be for defendants, unless the plaintiff had shown by a preponderance of the evidence that at the very moment he executed the will he was laboring under the insane delusion that plaintiff was not his child, and that solely by reason of such delusion and belief at the very moment he signed such instrument and for no other reason, he did not give the plaintiff the portion of his estate he otherwise would have given her. The jury were further instructed that although they might find that Gruber possessed said insane delusion about his child when he was under the influence of intoxicating liquor, yet this would not be sufficient and they must further find that he entertained' such delusion when sober and that his will was the fruit or offspring of such delusion.
*250The determination of the correctness of the instructions will depend upon the state of the law concerning delusions or partial insanity. “A delusion, which might incapacitate a person from making a will is the conception of the existence of something extravagant which has no existence whatever, hut of which the person entertaining it is incapable of becoming permanently disabused by argument, reason or proof. . . . All delusions are not insane delusions. The difference between the two species is that one is the product of the reason and the other a figment of the imagination. Thus, on an issue as to- the insanity of testa,tor, the question is not whether a certain view of his was sound, but whether he imagined or conceived something to exist which did not in fact exist, and which no rational person, in the absence of evidence, would have believed to have existed. ... In order that a testator may comprehend the relations which he holds to those having claims upon him, no insane delusion should influence his, will. Unreasonable prejudice against relatives is not ordinarily a ground for invalidating a will, but it may be set aside where the testator’s aversion is the result of an insane delusion, and his conduct cannot be explained on any other ground. ’ ’ [2 Words and Phrases, pp. 1971-2-3.]
“And to invalidate a will it must appear that the testator was subject to a delusion, as to the facts within his own observation, in the existence of which he actually believed, which a rational man, from the use of his senses, under the same circumstances, would have known not to exist. To invalidate a will a delusion upon the part of the testator must have been not only the inducing cause of it, but also an existing one at the time the will was made.” [Knapp v. Trust Co., 199 Mo. l. c. 668.]
Insanity in the form of a delusion was exhaustively treated by Judge Wagner in the case of Benoist v.Murrin, 58 Mo. 307. The conclusion reached by Judge *251Wagner, after an examination of the authorities, was that “the correct principle is, that whenever a person imagines something extravagant to exist which really has no existence whatever, and he is incapable of being reasoned out of his false belief, he is in that respect insane; and if his delusion relates to his property, he is then incapable of making a will.” The case of Benoist v. Murrin has been followed and repeatedly affirmed by a long line of decisions in this State. The principle is also recognized in that case that a man may have excellent business capacity, manage his estate with skill and vigilance, and yet be incapable of making a will by reason of an insane delusion possessed by him which relates to and controls the disposition of his property.
Insanity, such as will render a person incapable of making a will, may be general or it may be partial. It may be termed monomania or a delusion, but the authorities agree in holding’, as embodied in the instructions given in this cause, that where a person imagines something extravagant to exist which really has no existence whatever, and he is incapable of being reasoned out of his false belief, he is in that respect insane, and if his delusion relates to his child and he imagines, believes or conceives that she is not his child, •'when there is no foundation for such conception, and being incapable of being reasoned out of same, then the testator would be possessed of an insane delusion as to his child, and if the will made is found to be the fruit or offspring of such false conception, then the •jury may be warranted' in finding against the paper writing proposed by proponents, although it may develop that the testator was sane and rational on other subjects and capable of transacting ordinary business.
The above principles seem to be well established as the law of this State, and so holding we are of the opinion that the instructions, taken as a whole, were fair and liberal to defendants, and clearly and tersely *252presented the law a.s applicable to the facts of this case. We are therefore fully convinced that the objections urged by appellants to the instructions given by the court are not well taken, therefore the action of the trial court in this respect must be sustained.
III.
Having found that the trial court committed no reversible error in the admission and rejection of testimony and in the declarations of law given the jury, we are now confronted with the proposition as to the sufficiency of the evidence developed upon the trial to authorize the submission of the cause to the jury.
This being an action at law the same rule applies as in other actions. If the evidence is conflicting this court will not undertake to reconcile it. If there is any competent evidence tending to show the insanity of Mr. Gruber in that he possessed an insane delusion that his daughter was not his child, and that the will in question was the fruit or offspring of such delusion, this court cannot disturb the verdict of the jury by undertaking to say that they placed an improper estimate upon the weight of evidence. [Knapp v. Trust Co., 199 Mo. l. c. 668, and authorities there cited.]
Therefore, the only question remaining for this court to determine is whether or not there is sufficient evidence disclosed by the record to authorize the submission of the cause to the jury by the trial court and to give support to the action of the court in overruling defendants’ demurrer interposed at the close of respondent’s testimony, as well as that asked at the close of all the testimony.
It will be observed that the testimony in this case took a wide, range. It began with the marrige of the testator to his wife in about the year 1880. It disclosed their family relations, especially the treatment of his family by Mr. Gruber from the time his first child, Bes*253sie, was born, up to tbe time of tbe death of Mrs. Gruber in March, 1901, and continuing with that time up to tbe time of tbe death of Mr. Gruber in tbe early spring of 1904. His business habits as well as bis social relations were gone into from tbe time of bis marriage to tbe time of bis death. Such latitude of investigation was proper and was justified under tbe law.
Where a charge of insanity is made against a testator evidence is competent to show tbe condition of bis mind long prior to and closely approaching tbe time of the execution of tbe will, as well as tbe condition of bis mind shortly subsequent to its execution. Tbe purpose of such testimony is to indicate tbe state of bis mind at tbe very time of the execution of tbe will. Tbe condition of bis mind is tried as of that time. All such evidence is receivable for tbe purpose of indicating to tbe jury whether or not tbe testator at tbe time tbe will wa.s executed bad sufficient mental capacity to fill tbe requirements of tbe law. [Von De Veld v. Judy, 143 Mo. l. c. 363; Knapp, v. Trust Co., 199 Mo. 640; Holton v. Cochran, 208 Mo. l. c. 426.]
After carefully analyzing in detail tbe whole record of tbe evidence in this case, we have come to tbe conclusion that tbe verdict rendered by tbe jury ought to be sustained for tbe following reasons:
From about the year 1880, when Mr. Gruber married, up to about 1899, be lived a happy life with bis wife and children; be bad a prosperous business and accumulated property; be was affectionately devoted to bis family and tbe respondent, Bessie, was bis favorite. Tbe family stood high in tbe community where they lived and there was.never a breath of suspicion so far as tbe evidence shows against tbe marital loyalty of Mrs. Gruber. Sometime, presumably after tbe birth of bis children, Mr. Gruber began drinking and tbe habit grew upon him until it reached an excessive state. He then began regularly to come home in tbe *254evening from Ms office work in a state of intoxication, grew irritable, cross and fault-finding with Ms family, and especially Mrs. G-ruber and Ms daughter Bessie. About this time, without any reason whatever, so far as the evidence discloses, he conceived the false belief that Bessie was not his child, and, by innuendo at least, accused his wife of not being true to her marriage vows. The witnesses describe the first time that he made the charge that Bessie was not his cMld; he then continued nearly every day to make the same charge, and evidently formed a great aversion to his daughter Bessie. So far as the evidence shows he never after that treated her kindly and as a. daughter. Mrs. Gruber remonstrated and reasoned with Mm and so did his children and the old colored woman who lived in the yard, but instead- of listening to them he became insanely angry and raved like a madman. TMs conduct continued up to the time of the death of Mrs. Gruber in March, 1901. There is no doubt but that his habits of intoxication and his treatment of his wife and daughter hastened her death. After the death of Mrs. Gruber, passing by his unnatural conduct which occurred at her death bed, he continued to keep up his excessive habits of drinking and intoxication and his treatment of his daughter Bessie, instead of improving, grew worse and he continued repeatedly and often to accuse her of not being his daughter, and to tell her that she would not get any of his property. The evidence shows that Bessie was dutiful and obedient to her father and very solicitous for his welfare; that she kept house for Mr. Gruber and her two little brothers; that she Avas very much devoted to her brothers and did all for them and her father she possibly could. .There is no evidence showing that she was rebellious or disobedient or that she refused to go to school, outside of one or two indefinite statements that should have been made by Mr. Gruber. In the summer of 1901, without any cause, so far as disclosed by the evi*255deuce, Mr. Gruber drove Bessie away from bis' bouse, telling ber tbat sbe was not bis child and to leave bis borne. Afterward, upon being sent for by bim, sbe returned and remained witb bim until January 1, 1902, but bis intemperate habits continued, bis treatment of Bessie was tbe same as before ;'be insisted tbat sbe was not bis child and that he would not leave her any property, although sbe and her brothers, especially tbe older one, Casper, tried to convince bim to tbe contraxy. Their borne life witb Bessie as housekeeper and foster mother of ber brothers terminated and ended on January 1, 1902, when be drove ber from bis bouse on a cold night, admonishing ber never to return or to darken bis door again, witb curses and imprecations and charging ber tbat sbe was not bis daughter and he would give ber none of bis property, at tbe same time telling ber to go and get married if sbe wanted to. Tbe following month sbe was married to Mr. Buford, ber present husband. Bessie saw ber father only once after that. Sometime during 1903, in tbe spring of tbe year, sbe met ber father in Lexington; be refused to recognize ber as bis daughter, told ber tbat she was not bis child, and refused to have a conversation witb ber.
Tbe foregoing outline of facts were testified to by those who were close to bim and saw bim every day, and who were in tbe most favorable position and bad tbe best opportunity of knowing and observing bis conduct and actions. Appellants introduced quite a number of witnesses — business men of good standing — who occasionally bad business transactions witb Mr. Gruber, who testified to bis good business qualifications and tbat, so far as they bad observed, be was a man of sound mind. They bad no opportunity to observe bis conduct at borne and bis treatment of bis wife and daughter. Possibly Mr. Hicklin was closer to Mr. Gruber and saw more of bim from tbe spring of 1903 to November, 1903, than any other person, ex*256cept the sons of Mr. Gruber. He says that he was drunk about all the time, but while he was talkative he could not carry on a connected conversation, and there was no point to anything he said. Mr. Hicklin officed near him and saw him every day and had a better opportunity of observing his conduct during that time than any other outside witnesses who testified.
It is well to note the circumstances under which the will was made. It will be observed that the provisions of the will made no change in the statutory devolution of the property, except to disinherit his daughter. It is quite evident that the only object he had in making the will was to deprive Bessie of any benefit of his estate. It will also be observed from the testimony of Mr. Wallace, who wrote the will, that while he spoke of Robert and Casper as his two boys, he spoke of Mrs. Buford as Bessie and did not use the word daughter, telling Mr. Wallace that he did not want Bessie to have any of his property; that he only intended to give her one dollar and that he wanted it put in that way. While it is true that he did not tell Mr. Wallace that he was disinheriting Bessie because she was not his daughter, yet it is difficult, in view of all the facts proven, to conceive how the jury came to any other conclusion than that at the time of making the will he entertained the false belief and delusion that Bessie was not his daughter, and that he was impelled by that false notion to execute the will. At least we are of the opinion that the jury wa.s justified in reaching that conclusion by the evidence offered.. There can be no question but that for a time extending from about the year 1899 to January 1, 1902, Mr. Gruber entertained the fixed and false belief that Bessie was not his child, and! that there was ample evidence to justify the characterization of such belief as monomania or an insane delusion.
It is said in the case of State v. Lowe, 93 Mo. 547, that “the rule of law, as I understand it to be, is, that *257where insanity is the result of some,temporary cause, as a fit of sickness or the like, then no presumptions of continuity flow from such temporary cause; but, on the other hand, when you establish, as the evidence tended to do in this case, an insane condition of mind, existing and exhibiting its peculiarities for a long period of years, I incline to think that an instruction embodying the principle evidently intended to be contained in the one asked should have been given. . . . This habitual . . . state of insanity being shown to exist, its continued existence will be presumed, and the burden of establishing a subsequent lucid interval at the time of the act, either civil or criminal, being done, lies on him who asserts it.’
In State v. Wilner, 40 Wis. 304, where 'the circumstances tended to show insanity or delusion, it was held error to refuse an instruction which embodied the idea of the presumption of continuance of such delusion.
. In the case at bar the insane delusion having been shown to exist, taken in connection with the conduct of Mr. Gruber during the years 1902 and 1903, especially the condition of his. mind growing out of his habit of the excessive use of intoxicating liquor, as well as the facts surrounding the execution of the will, we think warranted the jury in finding that at the time and at the very moment when the will was executed Mr. Gruber was laboring under the insane delusion that respondent was not his child, and that the will in question wa,s the fruit or offspring of such delusion. So holding that the verdict rendered by the jury in this cause finding that the paper writing propounded as the last will and testament of Gustav Gruber was not his will, was justified by the evidence, and that the trial court acted correctly by submitting the cause to the jury upon proper instructions, the judgment of the trial court setting aside the will of Gustav Gruber, deceased, is affirmed, and it is so ordered..
All concur.